DETAILED ACTION  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Refusal - 35 USC § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
 
The claim is indefinite and nonenabling because the appearance of the claimed design cannot be determined without conjecture for the following reasons:

The claim is directed to the ornamental design for a Direction Indicator. The title “Direction Indicator” is a title generally known and used by the public (37 CFR 1.153, MPEP 1503.01 and 1504.04, subsection I.A) to describe a three dimensions article, which is further established by the references cited which clearly show dimensionality to such articles, however, no dimensionality of the design being claimed can be determined from the single view provided.. 

The application does not provide a sufficient number of views to constitute a complete disclosure of the appearance of the design... (emphasis added). 37 CFR 1.152. Furthermore, the single view illustrating the claimed design includes no appropriate or adequate surface shading to help understand the character or possible contours of the surfaces represented. Showing a design with multiple elements only in one elevation view makes it impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Specifically, showing a three-dimensional article with a single two-dimensional drawing is insufficient in demonstrating the exact shape and depth of a design. “With articles which are unsymmetrical and which present different appearances from different points of view, one figure from a single point, however well executed, is not sufficient for complete disclosure”, Ex parte Salsbury, 38 USPQ 149 (ComrPats 1938).

 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
Claim Refusal - 35 USC § 102
Inasmuch as the claimed design can be understood, it is refused under 35 U.S.C. 102(a)(1) as being anticipated by the Direction Indicator Light seen in The Piëch Mark Zero reference, published February 21, 2019, retrieved from the news.yahoo.com website, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance and configuration of the Direction Indicator Light seen in The Piëch Mark Zero reference is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02. 
 

 

 
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'! Seaway 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Conclusion
The Claim stands refused under 35 USC 112(a) and (b) and refused under 35 U.S.C. 102(a)(1).
The references cited, but not applied, are considered cumulative art related to the claimed design.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date:  2/9/2022